Citation Nr: 1203749	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral defective hearing, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from May 1990 to April 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 decision by the RO which, in part, denied service connection for defective hearing of the left ear and granted service connection for the right ear, rated noncompensably disabling from May 1, 2001, the date of receipt of original claim.  38 C.F.R. § 3.400(b)(2).  

In a May 2008 decision, the Board denied service connection for defective hearing of the left ear and a compensable evaluation for defective hearing of the right ear, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2009 joint motion, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in December 2009.  

By rating action in December 2011, the RO granted service connection for defective hearing of the left ear, and assigned a noncompensable evaluation for bilateral defective hearing.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has been obtained by VA.  

2.  Since service connection was established, the Veteran's defective hearing is manifested by no greater than a Level II hearing loss in each ear.  

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85, 4.86, Part 4, including Diagnostic Code 6100 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, no additional notice under this law is necessary.  That notwithstanding, the Veteran and his representative were apprised of the rating criteria for defective hearing in the statement of the case promulgated in November 2003.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA multiple times during the pendency of this appeal.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the most recent VA examination in September 2011.  The examiners personally interviewed and examined the Veteran, elicited a medical history and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under the rating schedule, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (2011).  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Defective Hearing

The Veteran contends that he has difficulty hearing conversational speech and often has to ask the speaker to repeat themselves.  The Veteran was examined by VA audiological services several times during the pendency of this appeal.  The evidence of record also includes multiple private audiological examination reports from 2001 to 2006.  As to the private examinations, it should be noted that the reports did not include findings at all of the thresholds necessary to rate the Veteran's hearing loss under the VA rating schedule.  Nonetheless, the audiometric findings are included in the decision for historical reference.  The audiometric findings from all of the examinations during the appeal showed puretone threshold, in decibels, as follows:  

August 2001 VA examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
15
50
60
36
LEFT
15
20
20
25
20

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  





October 2002 private audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
20
-
35
-
LEFT
60
45
-
45
-

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

March 2004 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
15
45
65
36
LEFT
15
25
25
30
24

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

March 2005 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
15
20
60
28
LEFT
20
15
15
20
18

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  


July 2004 private audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
15
15
60
26
LEFT
15
10
-
20
-

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

June 2005 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
15
30
60
30
LEFT
14
25
35
45
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  

August 2006 private audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
30
-
65
-
LEFT
35
30
-
25
-

October 2007 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
25
30
70
38
LEFT
20
20
20
30
23

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

January 2008 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
20
20
65
30
LEFT
20
15
15
30
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  

February 2010 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
20
20
65
31
LEFT
20
20
20
20
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

September 2011 VA audiological examination:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
20
15
70
30
LEFT
15
15
20
30
20

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

In this case, the most severe audiological findings on any of the examinations discussed above showed an average puretone decibel loss for the Veteran's right ear, achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 38 (October 2007 VA examination).  The most severe or lowest percent of discrimination was 88 (August 2001 VA examination).  By intersecting the column in Table VI (38 C.F.R. § 4.85) for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 84 to 90, the resulting numeric designation for the right ear is II.  

The lowest average puretone decibel loss for the Veteran's left ear on any of the examinations, which was achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 30.  The lowest percent of discrimination was 88 (both from June 2005 VA examination).  The resulting numeric designation for the left ear is II.  Parenthetically, the Board notes that using the audiological findings and speech discrimination scores for each examination, individually, would result in the same or a lower numeric designation.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for assignment of a percentage evaluation and assignment of a diagnostic code.  Based on the numeric designations for each ear, the point of intersection on Table VII requires assignment of a noncompensable evaluation under Diagnostic Code 6100.  The RO has applied the rating schedule accurately, and there is no basis under the applicable criteria for the assignment of a higher evaluation.  

The regulations also include two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a), provides that if puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible), the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  However, in this case, puretone thresholds were not 55 decibels or more at each of the four frequencies in either ear.  Therefore, application of § 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise certify that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., nor do the audiological findings from any of the VA or private examinations during the pendency of this appeal satisfy the provisions of § 4.86(b).  Thus, application of the provisions for exceptional patterns of hearing impairment is not warranted.  The RO has applied the rating schedule accurately, and there is no basis under the applicable criteria for the assignment of a compensable evaluation.  

In determining whether a higher rating is warranted for a disease or disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board acknowledges the Veteran's difficulties due to his hearing loss, the Board is constrained to abide by VA regulations.  

Additionally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  Further, in this case, the record does not reflect frequent periods of hospitalization because of the service-connected hearing loss, nor interference with employment to a degree greater than that contemplated by the regular schedular standards.  The Veteran does not claim, nor does evidence of record show any periods of hospitalization for his hearing loss, nor has the Veteran submitted any credible evidence showing that his hearing loss has markedly interfered with his employment status.  Thus, the evidence of records does not reflect any factor which takes the Veteran outside of the norm, or which presents an exceptional case where his currently assigned disability rating is found to be inadequate.  (The Board also observes the rating criteria contemplate impaired hearing acuity, the Veteran's contention.)  

Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether the Veteran was entitled to staged ratings for his bilateral defective hearing.  However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the appeal has the Veteran's hearing loss been more or less disabling than is reflected in the noncompensable evaluation assigned.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record showed that the Veteran was a full-time student as recently as January 2008, but does not indicate what his current employment status is.  In any event, the Veteran has not alleged that he is unable to work because of his defective hearing, nor do the audiometric findings during the pendency of this appeal show a hearing impairment that would preclude substantially gainful employment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

An initial compensable evaluation for bilateral defective hearing is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


